Citation Nr: 1611285	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  15-27 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in Newark, New Jersey


THE ISSUE

Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active naval service from March 1953 to March 1955.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision by the Togus, Maine, RO of the United States Department of Veterans Affairs (VA) that denied service connection for tinnitus.  In that decision, the RO also denied service connection for bilateral hearing loss.  Jurisdiction is with the Newark, New Jersey, RO.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic records system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Tinnitus was not present until more than one year following the Veteran's discharge from service and is not related to service.


CONCLUSION OF LAW

The criteria for service connection of tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in January 2014, prior to the initial adjudication of the claim in June 2014.  Thus, the duty to notify is met.

The record also reflects that the service treatment and examination records, VA treatment records Veteran have been obtained.  The Veteran has indicated that he receives all of his relevant care through VA, and he has not identified any outstanding, existing evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran was provided examination to determine whether he has tinnitus related to service, and the Board finds the May 2014 and July 2015 collectively provide adequate medical evidence on which to decide this claim.  In this regard, the Board notes that the reports contain observation and opinion with consideration of the in-service noise exposure supported by an adequate rationale.  The claim was readjudicated with consideration of all evidence in a July 2015 statement of the case.  To the extent that the July 2015 examiner stated that an opinion as to tinnitus etiology could not be made without resort to speculation due to the lack of reliable and valid audiological test results, the Board finds that another examination is not warranted.  Both of these audiology examinations noted that the Veteran's audiology testing scores were unreliable despite the fact that the Veteran was able to converse and respond to questioning without verbal cues when he was not being tested.  See the May 2014 VA examiner's observations in this regard that the Veteran demonstrated speech awareness under phones at 70 dB right and 65 dB left.  The Veteran responded to conversational speech without visual cues ("Can I see your hearing aids," "Did you hear any tones at all") and without hearing aids.  The Board finds no reason to believe that another examination would produce different results and notes that one is not necessary for determination of the tinnitus claim.  

Accordingly, the Board will address the merits of the appellant's claim. 

Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).
Where a Veteran served for at least 90 days during a period of war and manifests organic disease of the nervous system to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that his tinnitus is the result of noise exposure in service, notably exposure to hazardous noise levels during the course of his duties as a fireman onboard ship.  There is current tinnitus as reflected in the July 2015 VA examination report in which the examiner notes the current reports of recurrent tinnitus.  Thus, the Board finds that the existence of a present disability, the first element of Shedden, is satisfied.

As to noise exposure, the Board notes that the Veteran's assertions are supported by a review of the record.  Accordingly, noise exposure in service is conceded.  The second element of Shedden, in-service incurrence or aggravation of a disease or injury, is therefore satisfied.

The Board now turns to the third Shedden element whether there is a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  For the following reasons, the Board finds that the preponderance of the evidence is against a finding that this criterion is met.  

Service treatment records do not show any complaints, findings or treatment for tinnitus.  His enlistment and discharge examinations show bilateral hearing was found to be normal using "whisper testing".  

On his November 2013 claim, the Veteran estimated that tinnitus began in 1960 and that he has been treated at a VA facility in Castle Point for tinnitus.  An accompanying VA form 21-4142 shows the Veteran's report that all of his treatment for his hearing-related issues was through the VA and dated from 2009 through the present.  VA treatment records from Castle Point show treatment from March 2006 and include audiology clinic and ENT records.  He denied the presence of tinnitus in March 2006, March 2013 and June 2014, but reported longstanding bilateral tinnitus in November 2010.  These records also show diagnosis of bilateral sensorineural hearing loss, for which the Veteran wears hearing aids.  They do not contain an opinion as to the etiology of the tinnitus.  They do show that the Veteran, "verbalized" an understanding on many occasions during his treatment, and do not reflect that he was noted as being unable to understand normal communications.

A May 2014 VA audiology consultation includes the notation that the Veteran denied recurrent tinnitus at the examination.  Nonetheless, some discussion of the hearing loss testing is relevant and necessary to the instant claim for tinnitus.  As to how long he had experienced hearing loss, he reported "many years."  When pressed to be more specific, he estimated that he first noticed the loss 20 years ago.  He stated that he purchased hearing aids from Sears before obtaining hearing aids through the Castle Point VA.  Testing in this examination was deemed invalid because the Veteran did not respond per instruction for pure tone testing.  When asked, he stated that he did not hear any tone in either ear.  However, in the right ear he reliably said "no" to pure tone presentation 70-90 decibels (dB) in the 500-6000 (Hertz) Hz range.  He demonstrated speech awareness under phones at 70 dB right and 65 dB left.  The Veteran responded to conversational speech without visual cues ("Can I see your hearing aids," "Did you hear any tones at all") and without hearing aids.  It was the opinion of the examiner that the Veteran certainly has hearing loss, but his responses did not accurately document the severity of the loss.  As to the appropriateness of Use of Word Recognition Score, (Maryland CNC word list), it was noted that no Word Discrimination Score was available because, "use of the word recognition score is not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of puretone average and word recognition scores inappropriate."  

The examiner opined as to hearing loss that there was less than a 50/50 probability that the current hearing loss is related to military noise exposure.  He stated that the audiological evaluation was not valid for ratings purposes but that available whisper tests (typical for the era) were normal, and there is no documentation of hearing/tinnitus/ear-related problems noted in his service treatment records.  He noted that the Veteran reported the hearing problems began 20 years ago, which would be 35 years after discharge.  In conclusion, although today's results cannot be used as evidence in support or against his claim, the preponderance of evidence does not support the claim of hearing loss due to noise exposure.

Another examination was ordered after the Veteran's statement that he was exposed to significant noise aboard the USS Hornet in service.  The July 2015 VA examination record reveals the Veteran reported recurrent bilateral tinnitus with an onset of 20 to 30 years ago, but he did not recall a specific incident of onset.  The examiner reviewed the claim and examined the Veteran but could not provide a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation because the audiology testing was not adequate for rating purposes.  The examiner noted that an opinion as to etiology would be pure speculation under these circumstances.  The examiner cited to poor speech reception threshold/puretone audiogram (SRT/PTA) inter-test agreement bilaterally.  She noted that the Veteran responded to instructions at 70-75 decibels bilaterally (dBHL AU) and in fact was reinstructed many times.  She noted she obtained SRT of 75 dBHL in the right ear and 70 dBHL in the left ear which indicates that some responses between 500-2000 Hz are expected to be at this level.  However, the Veteran responded between 95 dBHL to 105+ dBHL at those frequencies.  These results are not consistent and cannot be used for rating purposes.  As such, she concluded that an opinion on tinnitus as a symptom of hearing loss incurred during military service cannot be rendered without reliable and valid test results.  

In his June 2015 substantive appeal, the Veteran disagreed with the denial of service connection for tinnitus, stating that the July 2015 examiner stated (s)he could not tell whether or not tinnitus was incurred in service.  

Following review of the evidence, the Board concludes service connection is not warranted for tinnitus.  The Board finds that the evidence shows that tinnitus was not present during service or until more than one year thereafter.  The service treatment and examination records reveal no evidence suggestive of tinnitus, the earliest evidence of tinnitus in the documented record dates 55 years after service (in 2010), and the earliest history dates the onset of tinnitus to many years after service (about 1985 based on the July 2015 statement of a 20 to 30 year history), by the Veteran's own accounting.  See, e.g., 2014 VA examination, 2015 VA examination, VA treatment record in 2006 in which tinnitus was denied, and VA treatment record in 2010 in which longstanding tinnitus was noted.  

The Veteran has therefore reported tinnitus began in about 1985 (in his examinations) and in 1960 (on his claim form).  He unequivocally has not asserted that the condition has been present since service.  The Board finds the Veteran's history of symptoms is not probative evidence of tinnitus during service.  To the extent that it is argued that tinnitus first manifested in service or within a year of service, a review of the Veteran's statements shows this is not the case and his assertions to the contrary are not credible.  Thus, the Board finds the preponderance of the evidence is against the claim.  Rather, the evidence establishes that tinnitus was not present during service or until more than one year thereafter.  As such, presumptive service connection for chronic diseases is not warranted.  Likewise, continuity of symptomatology is not shown. 

The probative evidence definitively establishes that any current tinnitus is not related to service.  The record establishes that the Veteran had significant noise exposure during service.  The record does not indicate that this noise exposure caused the Veteran's current tinnitus, however.  Rather, the 2015 VA examiner provided that to relate tinnitus to service would be speculative, and the 2014 examiner noted that current tinnitus was denied.  Significantly, the reason for the 2015 finding that an opinion, to include a secondary opinion based on hearing loss, would be speculative was that testing results were unreliable.  The 2014 and 2015 examiners' observations strongly suggest that there is not a legitimate reason for the Veteran not to respond properly to the testing, given that he responded to normal commands during the overall examinations.  

Regardless, the Board is left with no favorable medical opinion that the current tinnitus is related to the conceded noise exposure in service.  

To the extent that the Veteran has indicated his belief that his tinnitus is related to service, the probative evidence contradicts his claims.  The inconsistencies in his statements as to onset and the unreliable audiological results do not establish credibility on the matter.

In short, the Board finds that the preponderance of the evidence is against the Veteran's claim; therefore, the benefit of the doubt provision does not apply.

ORDER

Service connection for tinnitus is denied.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


